DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4(a)(1) as being anticipated by Wachtler et al. (US 2017/0197823).
Regarding claim 1, Wachtler et al. teach an integrated circuit package (packaged MEMS device; Abstract), comprising: a lead frame (111; Fig. 1, [0016]); a first die (101; Fig. 1, [0016]) bonded to and electrically connected to the lead frame (111; see Fig. 1); a second die (150; Fig. 1, [0016]) electrically connected to and spaced apart from the first die (101; see Fig. 1); a silicon compound (160 and 140 of silicone compound; Fig. 1, [0019, 0025]) covering the second die (150) and in between a bottom surface of the second die (a bottom surface of 150) and a top surface of the first die (a top surface of 101); and a molding compound (190; Fig. 1, [0016]) covering the first die (101), the second die (150), and the silicon compound (160 and 140; see Fig. 1) including a modulus (a very low modulus of 140; [0019]); the molding compound (190) comprising an inner surface (a tiny section of the surface of 190 separated from 160; see Fig. 1 below, [0028]) that is spaced apart from the silicon compound (160 and 140) to form a gap between the molding compound (190) and the silicon compound (160 and 140; see Fig. 1).

    PNG
    media_image1.png
    307
    456
    media_image1.png
    Greyscale
[AltContent: textbox (Inner surface of 190)]
Fig. 1 of Wachtler et al. showing the inner surface of the molding compound 190.
Regarding claim 2, Wachtler et al. teach the integrated circuit package of claim 1, wherein the silicon compound (160 and 140) is disposed between the first die (101) and the second die (150; see Fig. 1).
Regarding claim 3, Wachtler et al. teach the integrated circuit package of claim 1, wherein an electronic circuit (MEMS) constructed on the second die (150) is more sensitive to a change in environmental conditions ([0003]) than is an electronic circuit constructed on the first die (101; implied in [0003-0004]).
Regarding claim 4, Wachtler et al. teach the integrated circuit package of claim 1, wherein the first die (101) is larger than the second die (150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachtler et al. as applied to claim 1 above, and further in view of Chen (US 2013/0187266).
Regarding claim 6, Wachtler et al. teach wherein: the bond wires (180; Fig. 1, [0024]) that electrically connect the second die (150) to the first die (101) are formed of a same material (can be all formed of gold; [0037]); and pads on the first die (101) and the second die (150) to which the bond wires (180) are connected.
Wachtler et al. do not teach pads are formed of the same material.
In the same field of endeavor of semiconductor manufacturing, Chen teaches pads are formed of the same material (the same material as the bond wires; [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al. and Chen and to use the bond wires and the pads with the same material as taught by Chen, because Wachtler et al. is silent about the material of the pads while Chen teach that the bond wires and pads can use the same materials ([0013]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachtler et al. as applied to claim 1 above, and further in view of Kasai et al. (US 2014/0010374).
Regarding claim 8, Wachtler et al. teach wherein the first die (101) and the second die (150).
Wachtler et al. do not teach the first die comprises support circuitry for the second die, the support circuitry comprising one or more of a pre-regulator, an output driver, a trim circuit, a calibration controller, or a digital interface.
In the same field of endeavor of semiconductor manufacturing, Kasai et al. teach the first die (12; Fig. 2A, [0056]) comprises support circuitry (e.g. power supply; [0056]) for the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wachtler et al. and Kasai et al. and to use the digital interface in the second die as taught by Kasai et al., because Wachtler et al. is silent about the circuit in the second die while Kasai et al. teach that the digital interface can be included in the second die (claim 10). 

Allowable Subject Matter
Claims 17, 18 and 20 are allowed.
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 03/15/2021, overcome the objections to the specification and the rejections to claims 1-8 under 35 U.S.C. 112.  The objections to the specification and the rejections to claims 1-8 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.  The arguments of the existing limitations would be responded in the following.
On page 8 of Applicant’s Response, Applicant argues that Examiner equates an inner surface of molding compound of the claim to an inner portion of the molding compound 190 of Wachtler, which is inappropriate. 
The Examiner respectfully disagrees with Applicant’s argument, because Examiner doesn’t indicate an inner portion of the molding compound 190, but indicates a tiny section of the surface of 190 as the claimed feature of “an inner surface” shown clearly in the rejections of claim 1 and Fig. 1 above. This is similar to what the applicant did in amended Fig. 2 of the current application indicating a tiny section of the inner surface of the molding compound 118 as the claimed feature of “an inner surface”: 214.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reisner et al. (US 2008/0217708 A1) teach a package having at least one semiconductor die separated from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/21/2021